COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00294-CR
                            NO. 02-14-00295-CR


MOHAMED IBRAHIM DAUD                                     APPELLANT

                                     V.

THE STATE OF TEXAS                                            STATE


                                  ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1326729D, 1332770D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

      Appellant Mohamed Ibrahim Daud appeals his two convictions for

robbery.2 We affirm.




      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. § 29.02(a) (West 2011).
      In separate cases, appellant was indicted for committing robberies in May

and June 2013. In both cases, after waiving constitutional and statutory rights

and judicially confessing, appellant pled guilty, and the trial court deferred

adjudication of his guilt while placing him on community supervision for ten years.

      Less than a year later, in both cases, the State filed a petition for the court

to adjudicate appellant’s guilt.   The State alleged that appellant had violated

conditions of his community supervision by, in part, using controlled substances.

At the hearing on the State’s petition, appellant pled true to using controlled

substances and to violating his community supervision conditions in other ways. 3

The trial court received evidence that substantiated the allegations in the State’s

petition, and appellant again conceded while testifying that he had violated the

terms of his community supervision.

      At the end of the presentation of evidence on the allegations in the State’s

petition, the trial court found that several of them were true.           The court

adjudicated appellant’s guilt; heard testimony from him, his sister, his mother,

and his uncle concerning his punishment; and sentenced him to five years’

confinement in each case with the sentences running concurrently. Appellant

brought these appeals.




      3
       “A plea of true, standing alone, is sufficient to support revocation.” Perry
v. State, 367 S.W.3d 690, 693 (Tex. App.—Texarkana 2012, no pet.) (citing
Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979)).


                                         2
      Appellant’s appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief and motion, counsel

avers that he has diligently reviewed the record and that appellant’s appeals are

frivolous.   Counsel’s brief and motion meet the requirements of Anders v.

California by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for relief. 386 U.S. 738, 744–

45, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d 403, 406–12

(Tex. Crim. App. 2008) (orig. proceeding) (analyzing the effect of Anders).

Appellant had an opportunity to file a pro se response to his counsel’s brief but

did not. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); Roots v. State, 419 S.W.3d 719, 723 (Tex. App.—

Fort Worth 2013, pet. ref’d).     Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988);

Roots, 419 S.W.3d at 723. We have carefully reviewed the record and counsel’s

brief. We agree with counsel that the appeals are wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeals. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we




                                            3
grant counsel’s motion to withdraw and affirm the trial court’s judgments.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 2, 2015




                                        4